DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are  allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art fails to show or reasonably suggest the claim limitation “ responsive to determining an identity of a service provider of a wireless access point and in response to a determination that the mobile device is in a communication range of the wireless access point based on a proximity of the wireless access point to the mobile device: initiating a communication session between the mobile device and the wireless access point without the mobile device engaging the wireless access point in a discovery and authorization process; and switching delivery of the streaming application service to the mobile device from over the cellular network to over the wireless access point.” in combination with all other claimed limitation of independent claim 1. 
 
Prior art fails to show or reasonably suggest the claim limitation “ responsive to determining an identity of a service provider of a wireless access point and responsive to a determination that the mobile device is in a communication range of the wireless access point: initiating a communication session between the mobile device and the 

Prior art fails to show or reasonably suggest the claim limitation “responsive to determining an identity of a service provider of a wireless access point and responsive to a determination that the mobile device is in a communication range of the wireless access point: initiating, by the processing system, a communication session between the mobile device and the wireless access point without the mobile device engaging the wireless access point in an authorization process; and causing, by the processing system, a server to provide the application service over the wireless access point rather than over the cellular network” in combination with all other claimed limitation of independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424